—■ In a proceeding under CPLR article 78, the Board of Examiners of the Board of Education of the City of New York appeals from a judgment of the Supreme Court, Kings County, entered March 26, 1965, which adjudged that failure ratings given petitioners in an examination for license as principal of an elementary school be cancelled and that each petitioner be afforded a new interview test. Judgment affirmed, with one bill of $50 costs and disbursements. We are of the opinion that the 21 items delineating the four major categories of the test were sufficient objective ratings. Accordingly, in that respect, we disagree with the conclusions of the learned Trial Justice. We do agree, however, that an adequate record should have been made in order to determine whether the ratings were capricious. The so-called running notes made by the panel, at a time when each member was also engaged in questioning on the above-mentioned 21 items, are completely inadequate. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.